



COURT OF APPEAL FOR ONTARIO

CITATION: Murray (Re), 2019 ONCA 179

DATE: 20190306

DOCKET: C64950

Doherty, Benotto and Huscroft JJ.A.

IN THE MATTER OF: JASON MURRAY

AN APPEAL UNDER PART XX.1 OF THE
CODE

Jason Murray, acting in person

Kelley Bryan,
amicus curiae

Avene Derwa, for the Attorney General

Janice Blackburn, for the Person in Charge of St.
Josephs Healthcare Hamilton

Heard: March 1, 2019

On appeal against the disposition of the Ontario Review
Board dated, December 13, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals from the December 13, 2017 disposition of the
Board ordering that he be detained at a general forensic unit of St. Josephs
Healthcare Hamilton.

[2]

The Boards disposition ordered the appellant to be detained at a
general forensic unit. While under that order, the appellant escaped. He was
ordered detained in a secure unit by a disposition of the Board dated September
18, 2018.

[3]

The Boards September 18, 2018 disposition replaces the December 13,
2017 disposition. As a result, the appeal from the 2017 disposition is moot.
This is not an appropriate case to exercise our discretion to hear the appeal.
The 2018 disposition is more restrictive than the 2017 disposition it replaces,
based on changed circumstances that arose subsequent to that disposition.

[4]

The appellant is now detained pursuant to the 2018 disposition, and that
is the operative disposition and has not been appealed. We note that the appellant
was offered the opportunity to appeal the 2018 disposition along with the 2017,
but chose not to do so.

[5]

The appeal is dismissed.


